457 F.2d 805
UNITED STATES of Americav.Joseph WATERS, Appellant.
No. 71-1559.
United States Court of Appeals,Third Circuit.
Submitted March 6, 1972.Decided March 28, 1972.

William J. Brady, Jr., Philadelphia, Pa., for appellant.
Jeffrey M. Miller, Asst. U. S. Atty., Philadelphia, Pa., for appellee.
Before BIGGS, VAN DUSEN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Appellant contends that there was insufficient evidence to sustain a conviction of knowingly and wilfully making a false statement in a matter within the jurisdiction of a department or agency of the United States, 18 U.S.C.A. Sec. 1001.  His major contention is that any falsification of records was directed to the Urban League of Philadelphia, a contractor with the Department of Labor, and not to a government agency itself.  We find this appeal to be without merit.  See Ebeling v. United States, 248 F.2d 429 (8th Cir.), cert. denied sub nom., Emerling v. United States, 355 U.S. 907, 78 S. Ct. 334, 2 L. Ed. 2d 261 (1957).


2
The judgment of conviction will be affirmed.